UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1500



ROBIN GOMES; CECILIA GOMES; Y.G.,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-529-717)


Submitted:   November 17, 2006         Decided:     December 19, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Parker Waggaman, GELL & GELL, New York, New York, for Petitioner.
Peter D. Keisler, Assistant Attorney General, James A. Hunolt,
Senior Litigation Counsel, Tracy Greer, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robin    Gomes,   a   native    and   citizen   of   Bangladesh,*

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

          To obtain reversal of a determination denying eligibility

for asylum , an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Gomes fails to show that the evidence compels a

contrary result.    The standard for withholding of removal is more

stringent than that for asylum eligibility; having failed to

qualify for asylum, Gomes also cannot meet the higher standard for

withholding of removal.     INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987); Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).

          Gomes also asserts on appeal that public policy, as

reflected in the International Religious Freedom Act, contravenes

return of a Christian to a non-Christian country.               Our review

discloses that this claim was not raised before the Board and was

therefore not properly exhausted.        See 8 U.S.C. § 1252(d) (2000).



     *
      Gomes’s wife, Cecilia, and child are derivative petitioners.
Both are natives and citizens of India.

                                  - 2 -
As a result, we lack jurisdiction to review it.        Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 543 U.S. 1049

(2005).    Likewise, Gomes failed to raise a CAT claim before the

Board.    And given that Gomes failed to set forth any argument in

his brief before this court with regard to the denial of CAT

relief, we find that he has abandoned that claim on appeal.            See

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001); Edwards v. City

of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

           Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -